The Honorable Doyle Webb State Senator Post Office Box 1998 Benton, Arkansas 72018-1998
Dear Senator Webb:
This is in response to your request for an opinion concerning Act 989 of 1997, the "Sex and Child Offender Registration Act of 1997." Section 5(a)(5) of Act 989 provides "An offender required to register on the basis of an adjudication of guilt prior to the effective date of this act who is not confined or under supervision on the effective date of this act shall register with the local law enforcement agency having jurisdiction no later than thirty (30) days after the effective date of this act." You have asked that I clarify who must register pursuant to this section. This issue was recently addressed in Opinion Nos. 97-278
and 97-292, copies of which are enclosed.
In Opinion 97-292, I noted that with regard to persons adjudicated guilty of an offense prior to the effective date of Act 989, the legislature intended for the registration requirements to apply only to those persons who, on the effective date of the act, were (1) required to be registered pursuant to the Habitual Child Sex Offender Registration Act or (2) serving a sentence of incarceration, probation, parole, or other form of community supervision as a result of an adjudication of guilt for a sexually violent offense, a sex offense, or an offense against a victim who is a minor. See Act 989 of 1997, § 4. I concluded that section 5(a)(5) applies to a person who was required to register under the Habitual Child Sex Offender Registration Act and who was not confined or under supervision on August 1, 1997.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh